The majority view in effect holds that, if a motorist sees an object ahead of him in the road but concludes that it is a shadow or repair patch in the road, and then runs into the obstruction, he is free from negligence. The fact that he admits he saw something in the road shows that the object was visible, and ordinary prudence and care would dictate that he then place his car under control so as to be able to avoid it or to stop if necessary. The law does not grant the driver of an automobile the privilege of guessing what the apparent obstruction is, once he has discovered its presence, but requires him to do what an ordinary or prudent person would do under similar circumstances, i.e., *Page 589 
stop or go around the object to avoid striking it.
To hold that a person driving a relatively new car with effective lights, maintaining a proper lookout and driving at a reasonable rate of speed, could not see a dead yearling stretched out on the paved road in time to stop or avoid striking it, when there was nothing to interfere with his vision, does not conform to the well-established rule of requiring drivers to use ordinary care in the operation of their machines.
I am of the opinion that the judgment of the Court of Appeal is correct, and respectfully dissent.